Citation Nr: 0504161	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  02-17 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
ulcerative colitis with cholestatic liver disease and 
hepatitis B.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from September 1971 to 
February 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that rating decision, the RO granted a 
temporary total rating for ulcerative colitis with 
cholestatic liver disease and hepatitis B, effective February 
14, 2001.  Effective July 1, 2001, the RO continued a 30 
percent rating for that disability.  The veteran duly 
appealed the RO's latter decision, arguing that a rating in 
excess of 30 percent was warranted for his ulcerative colitis 
with cholestatic liver disease and hepatitis B.

As set forth in more detail below, a remand of this matter is 
required.  This case is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

During the pendency of this appeal, VA revised the schedular 
criteria under which certain gastrointestinal disabilities 
are evaluated.  See 66 Fed. Reg. 29,486-489 (May 31, 2001) 
(effective July 2, 2001).  Although Diagnostic Code 7323, 
pertaining to ulcerative colitis, was not revised, Diagnostic 
Codes 7311, 7312, 7343, 7344, and 7345 were.  Because the 
veteran's service-connected disability includes cholestatic 
liver disease and hepatitis B, consideration of both the old 
and amended versions of these criteria is necessary.  See 38 
C.F.R. §§ 4.113, 4.114 (providing that ratings under 
Diagnostic Codes 7301 to 7329 inclusive, 7331, 7342, and 7345 
to 7348 inclusive, will not be combined with each other.  
Rather, a single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation).

In addition, under the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2004).  In that regard, VA 
is required to make as many requests as are necessary to 
obtain relevant records from a Federal department or agency, 
including records from VA medical facilities.  38 C.F.R. § 
3.159(c)(2) (2004).  

In this case, in a May 2003 letter, the veteran indicated 
that he had recently been diagnosed as having Crohn's 
disease, rather than ulcerative colitis.  He further 
indicated that laboratory testing had indicated that he was 
anemic and he had been prescribed ferrous sulfate for this 
condition.  He also indicated that he had been prescribed 
multivitamins for malnutrition.  

In support of his assertions, the veteran requested that the 
RO obtain clinical and laboratory records from November 2002 
to the present at the Loma Linda VA Medical Center (VAMC).  A 
review of the record indicates that the RO made no attempt to 
obtain these records.  

In view of the foregoing, this matter is remanded for the 
following:  

1.  The RO should contact the Loma Linda 
VAMC and request copies of all clinical 
and laboratory records pertaining to the 
veteran for the period from November 2002 
to the present.  

2.  The veteran should be scheduled for a 
VA gastrointestinal examination to 
determine the nature and severity of his 
service-connected gastrointestinal and 
liver disability (reportedly variously 
diagnosed as ulcerative colitis with 
cholestatic liver disease and hepatitis B 
and Crohn's disease).  The claims folder 
should be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
requested to identify the veteran's 
predominant disability picture, and 
delineate all symptoms attributable to 
the service-connected disability.  The 
examiner should also characterize the 
severity of the veteran's disability, 
including whether the veteran experiences 
only fair health between attacks, 
malnutrition, anemia, and/or a liver 
abscess.  

3.  After the development requested above 
has been completed, the RO should again 
review the record, including considering 
of the old and new criteria for rating 
gastrointestinal disabilities.  If the 
benefit sought on appeal remains denied, 
the veteran and any representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




